Case 21-03000-sgj Doc 4-11 Filed 01/06/21   Entered 01/06/21 17:11:40   Page 1 of 4




                               EXHIBIT 11
             Case 21-03000-sgj Doc 4-11 Filed 01/06/21          Entered 01/06/21 17:11:40   Page 2 of 4




                                    Gregory Demo                  January 4, 2021                212-561-7700
                                                                                            gdemo@pszjlaw.com

N E W Y O R K, N Y
L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E

780 THIRD AVENUE
34th FLOOR
NEW YORK
                                    Via E-mail
NEW YORK 10017-2024
                                    James A. Wright III
TELEPHONE: 212/561 7700
                                    K&L Gates LLP
FACSIMILE: 212/561 7777
                                    State Street Financial Center
                                    One Lincoln Street
                                    Boston, Massachusetts 02111

                                    A. Lee Hogewood III
                                    K&L Gates LLP
                                    4350 Lassiter at North Hills Ave.
                                    Suite 300
                                    Raleigh, North Carolina 27609
LOS ANGELES
10100 SANTA MONICA BLVD.            R. Charles Miller
13th FLOOR                          K&L Gates LLP
LOS ANGELES
CALIFORNIA 90067
                                    1601 K Street, NW
                                    Washington DC 200006
TELEPHONE: 310/277 6910

FACSIMILE: 310/201 0760
                                              Re:    In re Highland Capital Management, L.P., Case
                                                     No. 19-34054-sgj (Bankr. N.D. Tex): Termination
SAN FRANCISCO
150 CALIFORNIA STREET
                                                     of James Dondero
15th FLOOR
SAN FRANCISCO                       Dear Counsel:
CALIFORNIA 94111-4500

TELEPHONE: 415/263 7000
                                            As you know, we represent Highland Capital Management,
FACSIMILE: 415/263 7010             L.P. (the “Debtor”), the debtor-in-possession in the above-captioned
                                    bankruptcy case. We understand that your firm represents the
DELAWARE                            following entities: Highland Capital Management Fund Advisors,
919 NORTH MARKET STREET             L.P., NexPoint Advisors, L.P., Highland Income Fund, NexPoint
17th FLOOR
                                    Strategic Opportunities Fund, NexPoint Capital, Inc., and certain
P.O. BOX 8705
WILMINGTON
                                    other unnamed funds managed by Highland Capital Management
DELAWARE 19899-8705                 Fund Advisors, L.P. or NexPoint Advisors, L.P. (collectively, the
TELEPHONE: 302/652 4100             “Entities”).
FACSIMILE: 302/652 4400

                                           We write in response to your letter dated December 31,
                                    2020, in which you contend that James Dondero’s removal from the
WEB:   www.pszjlaw.com


                                    DOCS_NY:41879.4 36027/002
Case 21-03000-sgj Doc 4-11 Filed 01/06/21          Entered 01/06/21 17:11:40    Page 3 of 4



                       James A. Wright III
                       A. Lee Hogewood III
                       R. Charles Miller
                       January 4, 2021
                       Page 2

                       Debtor’s office, the Debtor’s email service, and certain other
                       services provided by the Debtor could have adverse effects on the
                       Entities and in which you ask the Debtor to reconsider its removal of
                       Mr. Dondero from the Debtor’s property.

                               Your contentions demonstrate a continued fealty to Mr.
                       Dondero that conspicuously ignores the facts. The record clearly
                       establishes that Mr. Dondero has interfered with the Debtor’s
                       business, engaged in disruptive behavior, and has interests adverse
                       to the Debtor and its estate. Regrettably, Mr. Dondero has
                       continued down his chosen path despite the imposition of a
                       temporary restraining order against him. Consequently, the Debtor
                       was left with no alternative other than to remove Mr. Dondero from
                       the Debtor’s offices and cease providing services to him.

                               We note that Mr. Dondero did not seek judicial relief, make
                       any of the contentions you have made, or even complain to the
                       Debtor. We also note that (a) no action was taken against the
                       Entities, only against Mr. Dondero, (b) Mr. Dondero was given
                       reasonable notice of his eviction and the termination of the Debtor’s
                       services to him, such that he could have and should have made
                       alternative arrangements to avoid any disruption, and (c) nothing
                       prevents Mr. Dondero from continuing to work on behalf of the
                       Entities (as you are likely aware, a substantial portion of the U.S.
                       workforce has worked remotely for almost a year now).

                               If the Entities believe they have claims against the Debtor for
                       the eviction of Mr. Dondero, they can pursue them, and the Debtor
                       will respond as necessary to protect itself and its estate, including
                       seeking sanctions for the filing of frivolous lawsuits.

                              The Debtor reserves all rights it may have at law or in equity,
                       including the right to seek reimbursement of legal fees and expenses
                       incurred in seeking sanctions.

                               Please feel free to contact me with any questions.

                                                        Sincerely,


                                                         hype
                                                        Gregory Demo


                       DOCS_NY:41879.4 36027/002
Case 21-03000-sgj Doc 4-11 Filed 01/06/21          Entered 01/06/21 17:11:40   Page 4 of 4



                       James A. Wright III
                       A. Lee Hogewood III
                       R. Charles Miller
                       January 4, 2021
                       Page 3

                       Attachment
                       cc:   Jeffrey Pomerantz, Esq.
                             Ira Kharasch, Esq.
                             John Morris, Esq.
                             D. Michael Lynn, Esq.
                             DC Sauter, Esq.




                       DOCS_NY:41879.4 36027/002
